Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and are subject to restriction and/or election requirement.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1-18 drawn to a method classified for example in G01N 33/55
II.	Claims 19-20 drawn to a kit classified for example in class Y10S 435/81
Inventions II and I, are related as product and process of use.  The inventions
can be shown to be distinct if either or both of the following can be shown: (1) the
process for using the product as claimed can be practiced with another materially
different product or (2) the product as claimed can be used in a materially
different process of using that product. See MPEP § 806.05(h).  In the instant
case, the product can be used in a materially different process as for example
immunopurification. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification, as set forth above. In addition, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Finally, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph and  require separate analysis for compliance under these statues.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct species.  The species election of the following compounds / methods (a)-(e) is required, which elected species, altogether shall read on a single specific embodiment of the claimed method or product:
(a) one or more than one biomarker measured (all claims) 
1. WT Siglec-XII
2. WT Siglec-XII and one  biomarkers of claims 5,16 20
3.  WT Siglec-XII and more than one biomarkers of claims 5,16 20
If Applicant elects a2 or a3, Applicant to indicate each marker in the combination by SEQ ID, and whether the biomarker(s) are detected at the protein level or nucleic acid level.  The combination of markers will constitute the elected species.  
(b) one type of clinical correlation (all claims) 
1. detection of WT Siglee-XII
2. diagnosis of cancer
3. diagnosis of severity of cancer
4. diagnosis of progressing cancer and monitoring treatment
If Applicant elects a2 or a3, Applicant to indicate whether the method further comprises treating (claims 3 or 15). 
Applicant to further specify a type of treatment and indicate  one type of monoclonal antibody and one  type of toxin per specification. 
 (c) one type of cancer (all claims) 
1. skin cancer
2. colorectal cancer
3. prostate cancer 
Applicant to elect one type of cancer from claims 4 and 13.
(d) one type of sample (all claims) 
Applicant to elect one type of cancer from claims 2 and 12.
(e) one type of subject (all claims) 
1. suspected of having cancer
2. having cancer 
3. having cancer and progressing to a more severe stage 
Applicant to further indicate for the elected species whether the subject 1’ is not undergoing treatment or 2’ is undergoing treatment and further indicate a type of treatment per specification.  
The species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species, for example having different patient characteristics.  In addition, as clinical studies reported in the non-patent literature are typically narrow in scope and focus on a defined patient population, a defined disease or disorder, and a defined marker, the art reading on one species would not likely be applicable to the other and additional search efforts would be needed. Finally, the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. As such, separate analyses would be necessary in order to search and examine all species.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As a consequence of the disparate clinical goals, different fields of search would be required. For example, different text-based queries would be necessary in order to uncover art pertaining to the use of a biomarker species a diagnostic marker vs. as a marker of detection vs a marker of cancer progression vs a marker for monitoring treatment.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641